     Case 4:18-cr-02463-RM-LCK Document 61 Filed 07/01/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6
 7
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11
     United States of America,                          No. CR-18-02463-001-TUC-RM (LCK)
12
                   Plaintiff,                           ORDER
13
     v.
14
     Armando Quintana-Rivera,
15
                   Defendant.
16
17          On March 26, 2020, Magistrate Judge Lynette C. Kimmins issued a Report and
18   Recommendation (“R&R”) (Doc. 52) recommending that this Court deny Defendant’s
19   Motion to Dismiss Due to Egregious Delay in Commencing Competency Restoration
20   Treatment (Doc. 34.) No objections to the “R&R” were filed.
21          A district judge must “make a de novo determination of those portions” of a
22   magistrate judge’s “report or specified proposed findings or recommendations to which
23   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule
24   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is
25   filed, the court need only satisfy itself that there is no clear error on the face of the record
26   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
27   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
28   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
     Case 4:18-cr-02463-RM-LCK Document 61 Filed 07/01/20 Page 2 of 3



 1   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
 2   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 3   clear error unobjected-to portions of Report and Recommendation).
 4          The Court has reviewed Judge Kimmins’s R&R, the parties’ briefs, and the record.
 5   The Court will accept the R&R’s recommendation to deny Defendant’s Motion to
 6   Dismiss; however, the Court emphasizes that its decision is limited to the facts of this
 7   case and should not be construed to preclude granting similar relief in the future, in this
 8   case or another case, if the facts and circumstances warrant it.
 9          The Court agrees with Judge Kimmins’s finding that Defendant has not, at this
10   time, established prejudice from the 132-day delay in transportation to Springfield,
11   because Defendant was not in “immediate need of psychiatric medication or treatment for
12   an acute mental health issue.” (Doc. 52 at 23-24.) However, if Defendant had needed
13   emergency treatment and had not timely received it, he may have been able to show
14   prejudice. Furthermore, Defendant may be able to establish prejudice in the future if
15   delays associated with his treatment cause him to be held in custody longer than his likely
16   sentence.
17          In addition, although the Court does not find that the Government’s conduct
18   regarding the delay in restoration treatment in this case constitutes misconduct warranting
19   dismissal, it is concerned about the “extended delays in transporting defendants for
20   competency restoration,” which Defendant alleges—and the record indicates—has been
21   “a systemic and recurrent problem for many years.” (Doc. 52 at 17.) The Court does not
22   accept the Government’s argument that the Bureau of Prisons (“BOP”) “has made good-
23   faith efforts to address the issue of wait times.” (Id.) The evidence in the record indicates
24   that there has been a wait list for restoration treatment at the Butner, NC and Springfield,
25   MO facilities since at least 2009. (Id. at 12-13.) The evidence further indicates that the
26   wait time for treatment has increased in the past few years. (Id. at 10.)
27          While the Government claims that the problem defies a simple solution, one of its
28   witnesses also admitted that she was “not aware of any discussions by the Mental Health


                                                 -2-
     Case 4:18-cr-02463-RM-LCK Document 61 Filed 07/01/20 Page 3 of 3



 1   Care Committee about using contract restoration facilities.” (Id.) The record indicates
 2   that a new facility will open soon in Fort Worth, TX which will provide 40 additional
 3   beds for inpatient treatment. (Id. at 9.) However, the Court is concerned that the new
 4   facility is insufficient to meet the increasing demand for competency restoration
 5   treatment. The Government has been on notice since at least 2009 that there have been
 6   delays in transporting defendants for restoration treatment due to wait lists. Eleven years
 7   is enough time to solve this problem, which is only increasing in severity. The Court
 8   urges the Government to explore possible solutions, including but not limited to
 9   contracting with third-party treatment facilities to provide competency restoration
10   treatment. The Government contracts with privately owned prisons to meet the demand
11   for incarceration, and it has not explained why it cannot do the same to meet the demand
12   for competency restoration treatment.
13          IT IS ORDERED that the Report and Recommendation (Doc. 52) is accepted in
14   part and modified in part, as set forth above.
15          IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss Due to
16   Egregious Delay in Commencing Competency Restoration Treatment (Doc. 34) is denied
17   without prejudice.
18          Dated this 30th day of June, 2020.
19
20
21
22
23
24
25
26
27
28


                                                 -3-
